UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 16-1711


CHONG SU YI,

                 Plaintiff – Appellant,

          v.

DEMOCRATIC     NATIONAL    COMMITTEE;         REPUBLICAN     NATIONAL
COMMITTEE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:16-cv-01172-RWT)


Submitted:   November 7, 2016                 Decided:     December 9, 2016


Before KEENAN    and   FLOYD,    Circuit   Judges,   and     DAVIS,   Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chong       Su       Yi    appeals        from       the     district          court’s    order

dismissing         his      civil    complaint            under     28    U.S.C.        § 1915(e)(2)

(2012).          On     appeal,      Yi    contends          first       that    § 1915(e)(2)          is

unconstitutionally               broad     and       vague    and       that     it    violates       his

rights to due process and access to courts.                                 He further asserts

that       his   complaint         stated        a    claim        on    which    relief        may    be

granted.

       The       Supreme         Court    has        long    recognized          the     established

principle that a patently frivolous complaint may be dismissed

for    want       of     subject         matter       jurisdiction.              See     Neitzke       v.

Williams, 490 U.S. 319, 327 n.6 (1989); see also Mallard v. U.S.

Dist. Court, 490 U.S. 296, 307-08 (1989) (“Section 1915[(e)]

. . . authorizes courts to dismiss a ‘frivolous or malicious’

action, but there is little doubt they would have the power to

do    so    even       in    the    absence          of     this    statutory          provision.”).

Regarding the district court’s authority under the statute to

sua sponte dismiss in forma pauperis complaints that fail to

state a claim, Yi has not specified what process he was due, but

denied.          Because         dismissals          under    §     1915(e)(2)(B)         should       be

without prejudice, Nagy v. FMC Butner, 376 F.3d 252, 258 (4th

Cir. 2004), Yi is free to refile an amended complaint, and thus,

the dismissal of his complaint has not barred his right to seek

relief under a valid cause of action.                               See White v. White, 886

                                                      2
F.2d    721,    724    (4th     Cir.     1989)      (dismissal       without       prejudice

permits plaintiff “to cure any deficiencies in his pleading”).

In addition, while Yi claims the statute’s standards are vague

and too broad, the standards for stating a claim and for finding

frivolousness,         discussed       below,        are     longstanding          and   well

understood.       Yi’s claim that § 1915(e) is unconstitutional thus

is without merit.          However, because the district court did not

specify whether the dismissal was with or without prejudice, we

modify    the    dismissal       order     to       show    that    the    dismissal       was

without prejudice.

       Turning    to    the    merits     of       Yi’s    complaint,      we   review     for

abuse of discretion a district court’s dismissal of a complaint

as   frivolous     under      § 1915(e)(2)(B).              Nagy,    376    F.3d    at   254.

This    court    reviews       de novo    a     district        court’s     dismissal      for

failure    to    state     a    claim     under       § 1915,       applying       the   same

standards as those for reviewing a Fed. R. Civ. P. 12(b)(6)

dismissal.       See De’Lonta v. Johnson, 708 F.3d 520, 524 (4th Cir.

2013).          The     complaint        must        contain       sufficient        factual

allegations to state a claim to relief that is plausible on its

face.     De’Lonta, 708 F.3d at 524 (citations and quotation marks

omitted).

       A federal court is required to dismiss an in forma pauperis

case at any time the court determines the action is frivolous,

malicious,      fails    to     state     a    claim       on   which      relief    may    be

                                               3
granted, or seeks monetary relief from a defendant who is immune

from such relief.         28 U.S.C. § 1915(e)(2)(B).                   Dismissal of an

action    as   frivolous      is   appropriate       when      the    action    lacks    an

arguable basis in law or fact.           Neitzke, 490 U.S. at 325.

      The district court accurately noted that Yi’s complaint was

difficult to decipher.             Yi appears to allege that his right to

vote in the Maryland primary elections was improperly denied

based on his status as a registered independent.                            However, he

also mentions the Fifteenth Amendment and his status as a person

of color, * although he does not claim that persons of certain

races are more likely to register as independents.

      Affording    Yi    liberal      construction,            we    conclude    that    Yi

alleged    that    his     constitutional       rights          were,    or     will    be,

violated when he is barred from voting in the primary elections

in   Maryland     due    to    his   failure        to    align      with     either    the

Democratic      National       Committee       or        the    Republican       National



      * The Fifteenth Amendment as applied through The Voting
Rights Act of 1965 (VRA) provides the basis for a claim of voter
disenfranchisement.    The Fifteenth Amendment prohibits the
states from denying or abridging the right to vote based upon
race, color or previous condition of servitude.     The VRA, as
amended in 1982, was originally enacted to work in tandem with
the   Fifteenth  Amendment  to   “rid  the  country   of  racial
discrimination in voting.”    See South Carolina v. Katzenbach,
383 U.S. 301, 315 (1966) (abrogated on other grounds). The VRA
prohibits any state practice that results in the “denial or
abridgement of the right . . . to vote on account of race or
color.” See 52 U.S.C. § 10301 (2012).



                                           4
Committee.         However,    there       is    no     constitutional         right   “in

selecting    the     candidate   of    a        group    to    which     one    does   not

belong.”     California Democratic Party v. Jones, 530 U.S. 567,

573   n.5   (2000)    (“Selecting      a    candidate         [to   be    nominated]    is

quite different from voting for the candidate of one’s choice

[who could take office].”).            Accordingly, Yi’s bare allegations

that, as an independent, he was excluded by the DNC and the RNC

from voting in their primary elections fail to state a claim.

      Accordingly, we modify the district court’s order to show

that the dismissal was without prejudice and affirm the order as

modified.     We dispense with oral argument because the facts and

legal   contentions     are    adequately         presented         in   the    materials

before this    court     and   argument         would    not    aid      the   decisional

process.

                                                                AFFIRMED AS MODIFIED




                                            5